Citation Nr: 1741091	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-33 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs  


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1985 to June 2006.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seatle, Washington.  The RO in Boise, Idaho certified the appeal to the Board.  The Veteran's claims file is now within the jurisdiction of the Portland, Oregon RO.

In November 2016, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's service connection claim.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  A medical examination or medical opinion is necessary in a claim for service connection if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  

In September 2009, the Veteran filed a claim of entitlement for service connection for obstructive sleep apnea, to include as secondary to his service-connected COPD.  

VA treatment records demonstrate that the Veteran was initially diagnosed obstructive sleep apnea in January 2008 after he underwent a sleep study.  The associated report showed an impression of "mild obstructive sleep apnea best described as REM sleep apnea."  May 2008 VA treatment records verified a diagnosis of obstructive sleep apnea and the Veteran was prescribed continuous positive airway pressure (CPAP) therapy. 

Turning to the Veteran's in-service medical treatment, June 1994 service treatment records documented an assessment of fatigue.  The clinician indicated that the Veteran's fatigue had its onset in December 1991 and was Persian Gulf-related.  February 1995 service treatment records show that the Veteran again complained of fatigue.  Treatment for depression was begun at that time.  The remaining, relevant service treatment record is a February 2006 Report of Medical History which documented the Veteran's reports of "a chronic night cough since '91." 

Throughout the claim period, the Veteran has reported experiencing obstructive sleep apnea symptoms during his period of active duty.  The Veteran's wife submitted a statement in October 2009 in support of the Veteran's claim, in which she reported that the Veteran's sleeping patterns became "erratic" in the spring of 2004.  She observed the Veteran to "stop breathing for about 30 seconds at a time" and to snore loudly.  In his June 2010 Notice of Disagreement, the Veteran reported experiencing daytime somnolence and a snoring condition between June 2002 and July 2006.  The Veteran stated that "[d]uring my last assignment, I felt like I was always fatigued through most of my duty day, and at time during the day I would fall asleep for no apparent reason." 

The Veteran and his wife testified before the Board in November 2016.  At that time, he described experiencing obstructive sleep apnea symptoms in service, to include fatigue, but asserted that the clinician at the time erroneously attributed his fatigue to depression.  Further, he reiterated that he experienced daytime somnolence and that his symptoms persisted after separation from service.  The Veteran is competent to report his duties in service and complaints of daytime somnolence.  Likewise, the Veteran's wife is competent to report observing the Veteran's loud snoring and breathing cessation during sleep.  

In light of the foregoing, the Board finds that the low threshold of the McLendon standard has been met in this instance and that the Veteran should be afforded a VA examination to determine whether a causal relationship exists between the current obstructive sleep apnea and service.  McLendon, 20 Vet. App. at 81.

In addition, the Veteran stated during the November 2016 videoconference hearing that he attached a written statement to his VA Form 9, which consisted of roughly four pages.  A review of the Veteran's claims file reveals that this statement has not been included.  On remand, an effort should be made to obtain and include this statement in the Veteran's claims file. 

Updated VA treatment records should also be requested.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records relevant to the Veteran's claims.  If any requested records are unavailable, the Veteran should be notified of such.

2.  During the November 2016 videoconference hearing, the Veteran reported that he submitted statements attached to his VA Form 9 that have not been added to his claims file.  Please obtain such documents and update the claims file.  If these records were already encompassed in a prior request, please add a memo to the file.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified and provided an opportunity to respond.  
 
3.  After completing the development requested above, schedule the Veteran for an examination by an appropriate medical professional to ascertain the nature and etiology of his sleep apnea.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be 
reviewed by the examiner in conjunction with this request. 
 
(a)  Please identify by medical diagnosis the Veteran's sleep conditions, if any.  

(b)  For each diagnosis, the examiner should state whether it is at least as likely as not (e.g. at least a 50 percent probability or greater) that the Veteran's condition began in service or is otherwise related to service?  In answering this question, please explain the relevance, if any, of the initial diagnosis having been made only 1.5 years after the Veteran's separation from service.

(c)  If not directly related to service on the basis of question (b), is it at least as likely as not that the obstructive sleep apnea was caused by a service-connected disability, to include the Veteran's service-connected COPD?  Please explain why or why not.

(d) If not caused by a service-connected disability, is it at least as likely as not that the obstructive sleep apnea has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected disability, to include the Veteran's service-connected COPD disability?  Please explain why or why not.

(e) If the examiner finds that the obstructive sleep apnea condition has been permanently worsened beyond normal progression (aggravated) by a service-connected disability, please describe the degree in aggravation beyond the baseline level of the obstructive sleep apnea condition that is attributed to the service-connected disability.

In providing this opinion, the examiner is to consider the Veteran's  and Ms. [redacted] competent lay statements regarding excessive daytime sleepiness during service, snoring, and episodes of breathing cessation during sleep, to include: (1) the Ms. [redacted] October 2009 statement, (2) the  June 2010 Notice of Disagreement, and (3) the November 2016 videoconference hearing testimony.  The examiner's attention is also directed to January 2008 VA examination that documented a diagnosis of "mild obstructive sleep apnea best described as REM sleep apnea" and May 2008 VA treatment records that indicated a diagnosis of obstructive sleep apnea.   

In rendering the requested opinions, please specifically discuss the significance of June 1994 service treatment records that documented a diagnosis of fatigue.  

The examiner should describe the nature and extent of the Veteran's sleep condition and symptoms.  To the extent possible, the examiner should distinguish symptoms due to the Veteran's service-connected COPD, including coughing and difficulty breathing, from those due to the reported sleep condition.  If this is not possible, the examiner should identify all symptoms that overlap.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.  The examiner is advised that the Veteran is competent to report symptoms he observed during and after service and that his reports must be taken into account in formulating the requested opinions.

4.  Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




